DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Waldern (20190285796US) in view of US Patent Application Publication to Simmonds’s 2011/0242661US.
In terms of claim 1 Waldern teaches a waveguide for conveying image light in a display system (Figure 1-9c), the waveguide comprising: a waveguide body (Figure 2: 201 and Figure 3: 301) having two outer surfaces (top and bottom of 301) and a thickness therebetween (Figure 3: thickness of 301), the waveguide body (301) comprising an input area (Figure 2: at 202) and an output area (Figure 2: at 207a-b), the waveguide body (201 or 301) configured to guide the image light received at the input area toward the output area (Figure 2 and 3), wherein the waveguide body (Figure 3: 301 has a middle portion that is high refractive 306 or 307 and on the edge a coating that low refractive index [0092]) has a refractive index that varies in a direction of the thickness and is greater in a middle portion of the waveguide body away from the outer surfaces than in other portions of the waveguide body adjacent to the outer surfaces (index of 307 and 306 compare to the index of coating on the outer surfaces [0092]); an input coupler (202) disposed in the input area and configured to couple the image light into the waveguide body (201 or 301) for propagating toward the output area (207a-b); and, an output coupler (208) disposed in the output area and configured to couple the image light out of the waveguide body for propagating toward an eyebox (208 and [0092-0098]).
Waldern does not teach wherein the waveguide body configured to guide the image light received at the input area toward the output area in part by total internal reflection at the outer surfaces.


As for claim 2, Waldern / Simmonds teach the waveguide of claim 1, wherein Waldern teaches the input coupler (202) is configured to couple the image light into the waveguide body in a range of propagation angles (See angles of 205a and 205b) comprising a first propagation angle and a second propagation angle (angles of 205a and 205b in Figure 2), so that first rays of the image light coupled into the waveguide body at the first propagation angle are guided toward the output area by TIR at the outer surfaces of the waveguide body (205a reflects off the bottom surface), 
Waldern does not teach while the second rays of the image light coupled at the second propagation angle are guided to the out coupler within the middle portion of the waveguide body without being reflected from the outer surfaces.
Simmonds does teach a multi-layer waveguide body (Figure 9: 216) while the second rays (See Beam of light 226G as shown in Figure 9) of the image light coupled 

As for claim 3, Waldern / Simmonds teach the waveguide of claim 1, wherein Waldern teaches the input coupler (202) comprises a first input grating (202) disposed at least in part in the middle portion of the waveguide body (201 or 301) so as to inject the image light directly into the middle portion (See Figure 2 and 3).
As for claim 4, Waldern / Simmonds teach the waveguide of claim 1, wherein Waldern teaches the output coupler (208) comprises a first output grating disposed at least in part in the middle portion of the waveguide body (Figure 2: 208).
As for claim 5, Waldern / Simmonds teach the waveguide of claim 4, wherein Waldern teaches the output coupler (208) comprises a second output grating configured to redirect the image light received from the first output grating out of the waveguide body (Figure 9c: wherein the output grating can be multiple gratings).

As for claim 7, Waldern / Simmonds teach the waveguide of claim 1, wherein Waldern teaches the middle portion of the waveguide body comprises a middle layer (208 or 206), the wave guiding body (201) further comprising two outer layers sandwiching the middle layer (outer coating on the surface of 201; [0092]), wherein the middle layer has a greater refractive index than the two outer layers ([0092]).
As for claim 8, Waldern teaches the waveguide of claim 1, wherein the waveguide body comprises a plurality of layers (206, 208, outer coating layers disclosed [0092]), and the plurality of layers comprising at least three layers having different refractive indices (206, 208 and [0092].
As for claim 9, Waldern / Simmonds teach the waveguide of claim 7, wherein Waldern teaches at least one of the first and second output gratings (202 and 208) is disposed in the middle layer or at a surface thereof (Figure 2).
Waldern / Simmonds do not teach wherein the middle layer is 2 to 5 times thinner than the waveguide guide body (216).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the middle layer to be 2 to 5 times thinner in order to reduce the size of the waveguide and reduce the weight of the final product. It has been held such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

Waldern does not teach wherein the out output coupler comprises a first grating disposed in the middle layer. 
Simmonds does teach a multi-layer waveguide body (Figure 9: 216) while the second rays (See Beam of light 226G as shown in Figure 9) of the image light coupled at the second propagation angle (Figure 9: 226R and 226G have different angles of reflectance) are guided to the out coupler (via 234G) within the middle portion of the waveguide body (middle band of 216 which carry 226G) without being reflected from the outer surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing day of the current invention to modify the teachings Waldern to have a multilayer waveguide wherein the outer surface of each layer is able to reflected light within the layer via internal reflection. This modification allows the device to have multiple color channel in enhance the visual display of the device (Simmonds [0035]). 
As for claim 11, Waldern teaches the waveguide of claim 1.
Waldern does not teach wherein the image light comprises a first color channel and a second color channel, wherein the second color channel comprises a long wavelengths than the first color channel and wherein the input coupler is configured so that at least a portion of the second color channel is guide to the output coupler with the middle portion and the first color channel is guide to the output coupler partly outside the middle of the waveguide body.

In regards to claim 12, Waldern teaches the device of claim 4, Waldern does not teach the refractive index of the waveguide body varies from at least 2.3 in the middle portion to at most 1.9 at the outer surfaces thereof. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the refractive index of the waveguide body to be within the range of 2.3 to 1..9 in order to optimize optical transmission efficiency and quality of the optical signal since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
As for claim 13, Waldern / Simmonds teach the waveguide of claim 1, wherein Waldern teaches the refractive index of the waveguide body gradually varies in the 
In terms of claim 14, Waldern teaches a near-eye display device comprising: a support structure for wearing on a head of a user (Figure 1-9c and HMD or Head Mount Display [0149]); a light projector (Figure 1-9c) carried by the support structure and configured to emit image light (Figure 2 or 3); and, a first waveguide (Figure 2: 200 or Figure 3: 300) carried by the support structure and configured to convey at least a first portion of the image light from the light projector to an eyebox ([0098]), the first waveguide (300) comprising: a waveguide body (301) having two outer surfaces (top and bottom of 301 or 201) and a thickness therebetween (Figure thickness of 201 or 301), the waveguide body comprising an input area (see 205 at 202) and an output area (See 207 at 208), the waveguide body configured to guide the image light received at the input area toward the output area (207a and 207b), wherein the waveguide body (301) has a refractive index that varies in a direction of the thickness and is greater in a middle portion (at 208 and 308 wherein the lower index area is located at the top and bottom surfaces of 301 via a coating layer [0092]) of the waveguide body away from the outer surfaces than in portions of the waveguide body adjacent to and between the outer surfaces ([0092]); an input coupler (202) configured to couple the first portion of the image light into the waveguide body (201) ; and,  45Doc No: 326-59 US2Patentan output coupler (208 or 308) configured to couple the first portion of the image light out of the waveguide body for propagating toward an eyebox (Figure 2 and 3 and [0098]).

Simmonds teaches a display device wherein the waveguide body (Figure 9: 216) configured to guide the image light (Figure 9: from 230) received at the input area (Figure 9: area 228) toward the output area (Figure 9: side of 216 that facing eye 212) in part by total internal reflection at the outer surfaces (see light beam 226B being reflected by the outer surface of the top layer 216). It would have been obvious to one of ordinary skill in the art before the effective filing day of the current invention to modify the teachings Waldern to have a multilayer waveguide wherein the outer surface of each layer is able to reflected light within the layer via internal reflection. This modification allows the device to have multiple color channel in enhance the visual display of the device (Simmonds [0035]). 

As for claim 15, Waldern / Simmonds teach the NED of claim 14, wherein Waldern the input coupler comprises a first input grating (202) disposed at least in part in the middle portion of the waveguide body (Figure 2: 201 and 202), and the output coupler (208) comprises a first output grating disposed at least in part in the middle portion of the waveguide body (Figure 2: 208), wherein the first output grating is spaced apart from the first input grating in a first direction that is orthogonal to a direction of the thickness (Figure 2).
As for claim 16, Waldern / Simmonds teach the waveguide of claim 14.

Simmonds does wherein the image light comprises a first color channel and a second color channel ([0035]), wherein the second color channel comprises a long wavelengths than the first color channel (middle wavelength traveling through 234G) and wherein the input coupler (232G) is configured so that at least a portion of the second color channel is guide to the output coupler (234G) with the middle portion (Figure 9: 226G) and the first color channel is guide to the output coupler partly outside the middle of the waveguide body (See Figure 9: either 226B). It would have been obvious to one of ordinary skill in the art before the effective filing day of the current invention to modify the teachings Waldern to have a multilayer waveguide wherein the outer surface of each layer is able to reflected light within the layer via internal reflection. This modification allows the device to have multiple color channel in enhance the visual display of the device (Simmonds [0035]).
In regards to claim 17, Waldern / Simmonds teach the waveguide of claim 14, Waldern does not teach a second waveguide carried by the support structure and configured to convey at least a second portion of the image light from the light projector to the eyebox, wherein the image light comprises a first color channel and a second color channel, and wherein the first waveguide is configured to transmit the first color St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). 

In terms of claim 18 Waldern teaches a method for conveying image light an image light source to an eyebox (Figure 1-9c and [0098]), the method comprising: directing the image light onto an input area (See Figure 2: 202 and 205a-b) of a waveguide (Figure 2: 201 or Figure 3: 301) comprising two opposed outer surfaces and a middle portion therebetween (Figure 2: top and bottom of 201), the middle portion extending from the input area of the waveguide to an output area thereof (see 202 or 208), the middle portion having a greater refractive index than other portions of the waveguide body adjacent and between to the outer surfaces (202 and 208 both contain higher index than low index coating on the surface of 201 or 301 [0092]), coupling the image light into the waveguide body at a range of propagation angles comprising a first propagation angle and a second propagation angle (See angles of 205a-b); and, propagating the image light in the waveguide from the input area to the output area so that first rays of the image light coupled into the waveguide at the first propagation angle are guided toward the output area by total internal refraction at the opposed outer surfaces of the waveguide (see 205a), while second rays of the image light coupled into 
As for claims 19 and 20, Waldern teaches the method of claim 18, comprising using at least one output grating (208) disposed in the middle portion of the waveguide body to couple the second rays out of the waveguide body (figure 2) and at least one output grating (208) disposed in the middle portion of the waveguide body to couple the second rays out of the waveguide body (Figure 2). 
Waldern does not teach wherein guiding at least another color channel of the image light partly outside the middle portion of the waveguide.
Simmonds does teach wherein guiding at least another color channel of the image light partly outside the middle portion of the waveguide (See Figure 9: color channel along the top and bottom band). ). It would have been obvious to one of ordinary skill in the art before the effective filing day of the current invention to modify the teachings Waldern to have a multilayer waveguide wherein the outer surface of each layer is able to reflected light within the layer via internal reflection. This modification allows the device to have multiple color channel in enhance the visual display of the device (Simmonds [0035]).
Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive. The applicant argued that the prior art Simmonds does not teach "the waveguide body configured to guide the image light receive at the input area . 
The examiner respectfully disagree as shown in Figure 9, light beam 226b is being guided by total internal reflection via the top surface. Light beams 226R is guided by total internal reflection by the bottom outer surface. Hence both surfaces of Simmonds are capable of guiding light via total internal reflection (figure 9). 
The applicant argues the prior art of Waldern does not teach “the waveguide body has a refractive index that varies in a direction of the thickness and is greater in the middle portion of the waveguide body away from the outer surface in the other portions of the waveguide adjacent to and between the outer surfaces” (Remarks Page 9).
The examiner respectfully disagree because Waldern discloses low refractive index coatings applied to the body of the waveguide (Figure 3: 301 has a middle portion that is high refractive 306 or 307 and on the edge a coating that low refractive index [0092]). The coating along with the body portion of the waveguide makes up a “coated waveguide” wherein “coated surfaces” are low refractive index areas; the body of the waveguide are the high refractive index portions since it is carrying light of which are located between the top and bottom surfaces (Figure 3). The low refractive index region varies from the high refractive index region ([0092]).
The applicant further argues with regards to claim 2 that Simmonds fails to teach "second rays of the image light coupled at the second 
The examiner respectfully disagree because Figure 9 illustrates light ray 226G is reflected in the middle plate of 234G at a second propagation angle (see angle of 226G). Light beam 226G is coupled in the middle portion of waveguide body 216 without being reflected from the outer surfaces (see 226G is being reflected by only the middle surface of 234G which is located within 216 away from the outer surfaces. 
In regards to claim 11, the applicant argues the prior art of Simmonds does not teach "first color channel is guided to the output coupler partly outside the middle portion" (Remarks Page 12). 
The examiner respectfully disagree because light beam 226G is guide horizontally along 234G along the middle portion then it is reflected and guided through the outside most layer towards eyebox (see Figure 9). Hence the first color (i.e. 226G is guided to the output coupler partly outside the middle portion". 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        



/SUNG H PAK/Primary Examiner, Art Unit 2874